Citation Nr: 0605788	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's request 
to reopen his claim for entitlement to service connection for 
diabetes mellitus type II.


FINDINGS OF FACT

1.  By rating decision in June 2002, the RO denied 
entitlement to service connection for diabetes mellitus type 
II.  The veteran was notified of the decision but did not 
initiate an appeal from the 2002 rating decision.

2.  The evidence associated with the claims file subsequent 
to the June 2002 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying entitlement to 
service connection for diabetes mellitus type II is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The additional evidence presented since the June 2002 
rating decision is not new and material, and the claim of 
entitlement to service connection for diabetes mellitus type 
II is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

New and material evidence

A veteran who, during active military, naval, or air service 
and who served in the Republic of Vietnam during the period 
from January 9, 1952, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, service connection for diabetes mellitus type 
II was denied in a June 2002 rating decision.  The veteran 
was notified of the June 2002 rating decision and of his 
appellate rights with respect thereto, but did not appeal.

The evidence on file at the time of the June 2002 rating 
decision included the veteran's service medical records which 
were negative for complaints, treatment, or diagnosis of 
diabetes mellitus.  Personnel records show that the veteran 
served as an air policeman while in the U.S. Air Force.  
There is no evidence that he was stationed in Vietnam.  The 
veteran was stationed at Anderson Air Force Base on Guam.

In his February 2002 claim for service connection for 
diabetes mellitus type II, the veteran indicated that he was 
not in Vietnam but Agent Orange was used around the base 
perimeter in Guam where he was stationed.

VA medical records dated between March and October 2001 show 
diagnosis of diabetes mellitus type II.  It was noted that 
the veteran was taking Glyburide and Metformin.

Medical records from John G. Hrinda, M.D., and St. Vincent's 
Health Center, dated between February 1987 to August 2001 
show diagnosis and treatment for non-insulin dependent 
diabetes mellitus.

A response from the National Personnel Records Center dated 
in April 2002 noted "No records of exposure to herbicides".

Pertinent evidence added to the record since the June 2002 
rating decision consists of articles submitted in August 2003 
concerning the storage of Agent Orange (dioxins) at Anderson 
Air Force Base at Yigo, Guam.

VA treatment records dated April 2002 to November 2003 show 
treatment for diabetes.  

There is no additional medical evidence since the June 2002 
rating decision concerning the veteran's diabetes mellitus 
type II showing a nexus to service.  The evidence received 
after the June 2002 rating decision is merely cumulative of 
evidence previously of record in that they simply show that 
the veteran suffers from diabetes.  Although the veteran 
submitted articles concerning the purported storage of Agent 
Orange at Anderson Air Force Base, the newly submitted 
evidence is not sufficiently specific to independently 
demonstrate that the appellant's personal duties as an air 
policeman specifically brought him into contact with Agent 
Orange.  Sacks v. West, 11 Vet. App. 314 (1998).  This 
evidence does not raise a reasonable possibility of 
substantiating the claim.  What was missing at the time of 
the June 2002 rating decision and what is missing now, is 
medical evidence linking the veteran's diabetes mellitus type 
II to the claimed exposure to herbicides while he was 
stationed in Guam.

The record does not indicate, nor does the veteran contend, 
that he served in the Republic of Vietnam, such that he would 
be entitled to a presumption of herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.313.  While the evidence of record clearly 
shows that the veteran currently has a medical diagnosis of 
diabetes mellitus, type II, the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is not 
presumed to have been exposed to Agent Orange during service.  
Without such exposure service connection on a presumptive 
basis under 38 C.F.R. § 3.309(e) cannot be granted.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.



ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for diabetes 
mellitus type II is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


